         Case 1:19-cr-00789-PGG Document 375
                                         374 Filed 04/21/21
                                                   04/20/21 Page 1 of 1




       LAW OFFICE OF KENNETH J. MONTGOMERY
                         P.L.L.C.
                 198 ROGERS AVENUE
             BROOKLYN, NEW YORK 11225
           PH (718) 403-9261 FAX (347) 402-7103
               ken@kjmontgomerylaw.com

APRIL 20, 2020

BY ECF
The Honorable Paul G. Gardephe(PGG)
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007                                                       April 21, 2021

               Re: United States v. Jelani Wray, 19 Cr. 789 (PGG)

Dear Judge Gardephe:

               This letter is a request for Mr. Wray to travel with his family to Florida for a
family gathering April 30th-May 4th. Pretrial services has approved the travel and is aware of
Mr. Wray’s full itinerary. Neither the Government or Pretrial services objected to Mr. Wray’s
request. Mr. Wray will continue to abide by all the other conditions of his release and any Covid
19 protocols in both New York and Florida.

               Thank you for the Court’s time and consideration.

                                                            Respectfully,
                                                            Kenneth J. Montgomery
                                                            s/
                                                            Kenneth J. Montgomery
